

116 HR 3488 IH: Coast Guard Academy Improvement Act
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3488IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Thompson of Mississippi (for himself, Mr. Cummings, Mr. Correa, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Homeland Security Act of 2002 to require the Secretary of Homeland Security to establish a commission to enhance cultural competence and improve recruitment and outreach efforts at the Coast Guard Academy, to amend title 14, United States Code, to modify the process for congressional nomination of individuals for appointment as cadets at the Coast Guard Academy, and for other purposes. 
1.Short titleThis Act may be cited as the Coast Guard Academy Improvement Act. IEnhancing Cultural Competence Within the Coast Guard Academy 101.Activities to foster greater cultural competence within the United States Coast Guard Academy (a)Commission; planSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following: 
 
890B.Coast Guard Academy cultural reform commission 
(a)EstablishmentThe Secretary shall establish within 30 days after the date of the enactment of the Coast Guard Academy Improvement Act a commission to assess the level of cultural competence within the Academy and, as appropriate, issue recommendations to foster greater cultural competence within the Academy. (b)Cultural competence definedIn this section, the term cultural competence means the capacity of an individual or organization to work effectively in cross-cultural situations with individuals who are of a different race, ethnicity, gender, religion, sexual orientation, or geographic origin, in a manner that values and understands diversity and to take action to prevent and respond to social injustice and inequity. 
(c)Composition of the commissionThe commission shall be comprised of 11 members appointed by the Secretary by not later than 60 days after the date of the enactment of the Coast Guard Academy Improvement Act, and shall include— (1)the Chief Human Capital Officer under section 1303; 
(2)the Officer for Civil Rights and Civil Liberties under section 705; (3)three Coast Guard officials designated by the Commandant of the Coast Guard who include at least one civilian official; and 
(4)six individuals from private industry, institutions of higher education, or nonprofit institutions with demonstrated cultural competence as selected by the Secretary based on recommendations from the Congress, who— (A)possess relevant expertise or experience in admissions at institutions of higher education, organizational change management, and diversity and inclusion initiatives; and 
(B)include— (i)at least three individuals who are higher education professionals; and 
(ii)one individual with a background in evidence-based diversity and inclusion initiatives. (d)Chair and vice chairThe commission shall elect a Chair and Vice Chair from among its members. 
(e)Quorum and meetingsThe commission shall meet and begin the operations of the commission not later than 30 days after the date on which all members have been appointed or not later than 90 days after the date of the enactment of the Coast Guard Academy Improvement Act, whichever is earlier. Each subsequent meeting shall occur upon the call of the Chair or a majority of its members and no less than three such meetings shall be open to the public. At least one public meeting should be held at the Coast Guard Academy. A majority of the members of the commission shall constitute a quorum, but a lesser number may hold meetings. (f)ExemptionThe commission shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.). 
(g)ReportThe commission shall, not later than 180 days after the first meeting of the commission, submit to the Secretary its findings and any recommendations for fostering greater cultural competence within the Academy by, among other things, changing qualifications required of officers, faculty, and staff assigned to the Coast Guard Academy as well as modifications to institutional practices, policies, and structures. (h)Feedback and implementationNot later than 90 days after receiving the report required under subsection (g), the Secretary, through the Commandant, shall submit to the Committees on Homeland Security and Transportation and Infrastructure of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Commerce, Science, and Transportation of the Senate a copy of the report and the Secretary’s feedback regarding the report’s findings and recommendations together with any specific plans, including projected milestones, to implement any or all of the recommendations and, in the event that the Secretary decides not to act on one or more of the recommendations, the rationale for such decision. 
(i)DurationThe commission shall remain active in an advisory role for an additional year after the Secretary provides feedback in accordance with subsection (h) to monitor implementation and issue additional recommendations as needed. 890C.Recruitment and retention within the Coast Guard Academy (a)Plan requiredWithin one year after the date of the enactment of the Coast Guard Academy Improvement Act, the Secretary, acting through the Chief Human Capital Officer, shall, in consultation with the Commandant of the Coast Guard, issue a plan, with projected milestones, to— 
(1)improve outreach and recruitment of a more diverse Coast Guard Academy cadet candidate pool based on race, ethnicity, gender, religion, sexual orientation, and geographic origin; (2)modify institutional structures, practices, and policies to foster a more diverse cadet corps body, faculty, and staff workforce based on race, ethnicity, gender, religion, sexual orientation, and geographic origin; 
(3)modify and establish new safeguards to foster the retention of cadets, faculty, and staff of different races, ethnicities, genders, religion, sexual orientation, and geographic origin at the Coast Guard Academy; and (4)restructure the admissions office of the Coast Guard Academy to be headed by a civilian with significant relevant higher education recruitment experience. 
(b)ImplementationAt the direction of the Commandant of the Coast Guard, the Superintendent of the Academy, under section 1922 of title 14, United States Code, in coordination with the Chief Human Capital Officer, and in consultation with the Chairman of the commission authorized by section 890B, shall implement the plan issued under subsection (a). (c)Annual reportBeginning in 2021 and annually thereafter through 2031, the Commandant of the Coast Guard, in consultation with the Chief Human Capital Officer, shall provide a report to the Committees on Homeland Security and Transportation and Infrastructure of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Commerce, Science, and Transportation of the Senate that includes— 
(1)general information on implementation of the plan required by this section; (2)specific information on outreach and recruitment activities for the preceding year, including the use of the volunteer-based program under section 890D; 
(3)enrollment information about the incoming class, including gender, race, ethnicity, religion, and State of residence of Coast Guard Academy cadets; (4)information on class retention, outcomes, and graduation rates, including gender, race, ethnicity, religion, and State of residence of Coast Guard Academy cadets; and 
(5)information on professional development and professional advancement opportunities for staff and faculty as it pertains to retention and advancing cultural competence. 890D.Coast Guard Academy minority outreach team program (a)In generalThere is established within the Coast Guard Academy a minority outreach team program (in this section referred to as AMOT) under which minority officers who are Academy graduates may volunteer their time to recruit minority students and strengthen cadet retention through mentorship of cadets. 
(b)AdministrationWithin 90 days after the date of the enactment of the Coast Guard Academy Improvement Act, the Commandant of the Coast Guard, in consultation with the Superintendent of the Coast Guard Academy and the majority of AMOT volunteers and Academy alumni that participated in the AMOT, shall appoint a permanent civilian position at the Coast Guard to administer the AMOT by, among other things— (1)overseeing administration of the program; 
(2)serving as a resource to volunteers and outside stakeholders; (3)advising Academy leadership on recruitment and retention efforts based on recommendations from volunteers and outside stakeholders; 
(4)establishing strategic goals and performance metrics for the AMOT with input from active volunteers and Academy leadership; and (5)reporting annually to the Commandant on goals for the AMOT before the beginning of each academic year and performance outcomes of the AMOT at the end of each academic year. 
(c)Inclusion in reportThe Commandant shall include a section on AMOT goals and outcomes in the annual report required under subsection (c) of section 890C.. (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following: 
 
 
Sec. 890B. Coast Guard Academy cultural reform commission. 
Sec. 890C. Recruitment and retention within the Coast Guard Academy. 
Sec. 890D. Coast Guard Academy minority outreach team program.. 
(c)Comptroller general reviewNot later than one year after the date of the issuance of the plan required by subsection (a) of section 890C of the Homeland Security Act of 2002, as amended by this Act, the Comptroller General of the United States shall submit a review to the Committees on Homeland Security and Transportation and Infrastructure of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Commerce, Science, and Transportation of the Senate— (1)of the degree to which the plan is informed by the Commission authorized by section 890B of the Homeland Security Act of 2002, as amended by this Act; 
(2)of the degree to which the plan, as designed, is likely to be effective; (3)of the degree to which the plan, as implemented, is likely to be effective; 
(4)of the degree to which the minority outreach team program authorized by section 890D of the Homeland Security Act of 2002, as amended by this Act, is administered effectively; and (5)that includes any recommendations to enhance recruitment, retention, and outcomes. 
IIEnhancing Opportunities at the Coast Guard Academy 
201.Academy nominations 
(a)AppointmentSection 1922 of title 14, United States Code, is amended— (1)by inserting before the text the following: 
 
(a)In general; and 
(2)by adding at the end the following:  (b)Nominations (1)Congressional nominations (A)Appointment requirementHalf of each incoming class of the Academy shall be composed of cadets nominated by the following: 
(i)The Vice President or, if there is no Vice President, by the President pro tempore of the Senate. (ii)A Senator. 
(iii)A Member of the House of Representatives. (iv)The Delegate to the Congress from the District of Columbia, the Delegate to the Congress from the United States Virgin Islands, the Resident Commissioner from Puerto Rico, the Delegate to the Congress from Guam, the Delegate to the Congress from American Samoa, or the Delegate to the Congress from the Commonwealth of the Northern Mariana Islands. 
(B)Congressional nomineesEach Senator, Member of the House of Representatives, and Delegate to the Congress, including such Resident Commissioner, is entitled to nominate 3 persons each year. Cadets who do not graduate on time shall not count against the allocations pursuant to clauses (i) through (iv) of subparagraph (A). (2)Qualification requirementsAn individual shall be qualified for nomination, selection, and appointment as a cadet at the Academy only if the individual— 
(A)is a citizen or national of the United States; and (B)meets such minimum requirements that the Secretary may establish. 
(3)Nomination informationThe Commandant, through the Superintendent of the Coast Guard Academy, shall furnish to any Member of Congress, upon the written request of such Member, the name of the Member of Congress or other nominating authority responsible for the nomination of any named or identified person for appointment to the Academy.. (b)ApplicationThe amendment made by subsection (a)— 
(1)shall apply beginning with academic program year 2022, subject to subsection (d), and with respect to each academic program year thereafter; and (2)shall not affect the application of section 1922 of title 14, United States Code, as in effect before the enactment of this section, with respect to appointment of cadets who will matriculate to the Coast Guard Academy before such academic program year. 
(c)ReportingNot later than 90 days before the beginning of each new academic year, the Commandant of the Coast Guard, through the Superintendent of the Coast Guard Academy, shall report to the Congress on the achievement of the nominee class composition requirement established by the amendment made by subsection (a). If the requirement is not achieved, the report shall include plans on how to achieve the nominee class composition requirement. (d)Transition (1)NominationsNotwithstanding the amendment made by subsection (a), with respect to the nomination of individuals pursuant to section 1922 of title 14, United States Code, as amended by such subsection, who will matriculate at the Coast Guard Academy in academic program year 2022, not less than 25 percent of the class shall be from nominations made pursuant to clauses (i) through (iv) of subsection (b)(1)(A) of such section 1922 (as amended by subsection (a) of this section). 
(2)Notification to the CongressNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Commandant of the Coast Guard, shall notify the Congress of the criteria, process, and timeline congressional offices are to follow for submitting such nominations. (3)Additional actionThe Secretary, acting through the Commandant of the Coast Guard may take any additional action the Secretary considers necessary and proper to provide for the transition to the nomination, selection, and appointment process under this section. 
202.Coast Guard College Student Pre-Commissioning Initiative 
(a)In generalSubchapter I of chapter 21 of title 14, United States Code, is amended by adding at the end the following:  2130.College Student Pre-Commissioning Initiative (a)In generalThere is authorized within the Coast Guard the College Student Pre-Commissioning Initiative program (in this section referred to as the program) for eligible undergraduate students to enlist and receive a guaranteed commission as an officer in the Coast Guard. 
(b)Criteria for selectionTo be eligible for the program a student must meet all eligibility requirements of such program as in effect on the date of the enactment of the Coast Guard Academy Improvement Act, and must be— (1)an undergraduate sophomore or junior at a historically Black college or university described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)) or an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); or 
(2)an undergraduate sophomore or junior student who is active in minority-serving organizations and pursuing a degree in science, technology, engineering, or mathematics at an institution of higher education described in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001) that is not a historically Black college or university or institution of higher education referred to in paragraph (1) of this subsection. (c)Participation in officer candidate schoolThe Commandant of the Coast Guard shall ensure that graduates of the program are included in the first enrollment for Officer Candidate School that commences after the date of the enactment of the Coast Guard Academy Improvement Act and in each enrollment period thereafter. 
(d)ReportsNot later than 90 days after the conclusion of each academic year with respect to which the program is carried out beginning with the first full academic year after the date of the enactment of Coast Guard Academy Improvement Act, the Commandant of the Coast Guard shall submit to the Committees on Homeland Security and Transportation and Infrastructure of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Commerce, Science, and Transportation of the Senate a report on the College Student Pre-Commissioning Initiative, including outreach and recruitment efforts and participation data, including demographic information of enrollees including race, ethnicity, gender, and geographic origin.. (b)Clerical amendmentThe analysis for such subchapter is amended by adding at the end the following: 
 
 
2130. College Student Pre-Commissioning Initiative.. 
